Citation Nr: 0932351	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  04-24 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence was received in order 
to reopen a claim of service connection for loss of vision in 
the left eye.

2.  Whether new and material evidence was received in order 
to reopen a claim of service connection for a right eye 
disorder. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to 
February 1957.

This matter originally came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After receiving a Supplement Statement of the Case (SSOC) 
dated in June 2009, the Veteran sent in an "SSOC Notice 
Response" in which he related that he had an MRI scheduled 
on July 27, 2009 at the Fayetteville VA Medical Center (VAMC) 
which he believed was pertinent to his claim.  The Board 
initially put the case in abeyance on the belief that the 
appellant would have the report sent to the Board.  That was 
not done.  While some thought was given to attempting to 
obtain the record administratively, there was no way for the 
Board to do that in the first instance, and his current 
representative does not have a Washington office.  Thus, as 
the appellant has argued that this record, if the exam was 
conducted is pertinent to the claim, the case must be 
remanded to obtain the document as it is a VA record.  
Insofar as VA treatment records are considered to be in the 
constructive possession of the agency, they must be obtained 
if they could be determinative of the claim.  See, e.g. Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992); Dunn v. West. 11 
Vet. App. 462, 466-67 (1998).

Thus, the Board is of the opinion that an effort should be 
made to ascertain whether an MRI related to the Veteran's 
eyes was conducted and, if so, copies of the MRI report and 
any associated VA treatment records should be obtained and 
associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should contact the Fayetteville, 
North Carolina VAMC to ascertain whether the 
Veteran did, in fact, recently undergo an MRI 
related to his eye disabilities (reportedly 
scheduled for July 27, 2009).  If so, a copy of 
the MRI report, and any VA treatment records 
pertaining to the Veteran's eye disabilities 
that are associated with this MRI, should be 
obtained and associated with the claims file.  
If the testing was not done or if the records 
cannot be found, the claims folder should so 
indicate that the records were sought but were 
unavailable.  

2.  The Veteran's claims should thereafter be 
readjudicated if additional evidence is 
obtained, in accordance with applicable 
procedures.  If the disposition thereof remains 
unfavorable to the Veteran, he and his 
representative should be issued an SSOC and 
given an opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for appellate disposition.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




